

THIRD AMENDMENT TO THE
UNUM GROUP SUPPLEMENTAL PENSION PLAN
January 1, 2010 Amendment and Restatement


The Unum Group Supplemental Pension Plan (the “Plan”) was last amended and
restated effective generally January 1, 2010, and subsequently amended on two
occasions thereafter. The Plan shall be further amended as set forth herein.
1.The terms used in this Amendment have the meanings set forth in the Plan
unless the context indicates otherwise.


2.The following Section 5.09 is added to the Plan:


5.09 Spouse. The term “spouse” shall have the same meaning under this Plan as it
has under the Qualified Plan at the relevant time.


3.This Amendment shall be effective as of January 1, 2013.
IN WITNESS WHEREOF, to record the adoption of this Amendment, Unum Group has
caused this instrument to be executed by its duly authorized officer this 4th
day of December, 2013.
UNUM GROUP




By     /s/ Linda Levesque            
Its     VP, Corporate Benefits

